Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 2, fig. 5 of Thomsen (US 2022/0052686) teaches a driver stage for activating a first ultrasonic transducer (104), comprising: a first charge pump (405); a first switch (SW1B) that has at least a first connection and a second connection; a second switch (SW1A) that has at least a first connection and a second connection; a third switch (SWO2) that has at least a first connection and a second connection; a fourth switch (SW2B) that has at least a first connection and a second connection; a fifth switch (SWO1) that has at least a first connection and a second connection; a first capacitor (501) that has a positive connection for the first capacitor and a negative connection for the first capacitor; a first signal connection (to 104); a first node (N1); a second node (404); a third node (N2); and a first ground; wherein the first charge pump is connected to the first connection on the second switch; wherein the second connection on the second switch is connected at the first node to the first connection on the first switch, the positive connection on the first capacitor, and the first connection on the fifth switch; wherein the second connection on the first switch is connected to the first ground; wherein the second connection on the fifth switch is connected at the second node to the first signal connection and the first connection on the third switch; wherein the second connection on the third switch is connected at the third node to the first connection on the fourth switch and the negative connection for the first capacitor; 14Attorney Docket No. 01137-0021wherein the second connection on the fourth switch is connected to the first ground; wherein the first signal connection is connected to a signal connection on the first ultrasonic transducer. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein a ground connection for the first ultrasonic transducer is connected to the first ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 11,295,105) describes an ultrasonic sensing circuit and driving method. Tester (US 2018/0182372) describes a transducer driver. Hinger (US 2017/0285877) describes a drive scheme for ultrasonic transducer pixel readout. Ratcliff (US 4,588,917) describe a drive circuit for an ultrasonic generator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896